Citation Nr: 1803484	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  08-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 21, 2013, and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 17, 2012.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Air Force from September 1989 to November 1992, and in the United States Army from October 1994 to December 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The December 2007 rating decision continued a 10 percent evaluation for the Veteran's PTSD. An April 2016 rating decision granted an increased rating of 70 percent for PTSD, effective May 21, 2013. A September 2017 rating decision granted an increased rating of 50 percent for PTSD for the period prior to May 21, 2013. As the April 2016 and September 2017 rating decisions do not constitute a full grant of the benefit sought for the entire appeal period, the Veteran's claim for a rating in excess of 50 percent for PTSD prior to May 21, 2013, and in excess of 70 percent thereafter, remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

From August 17, 2012, the Veteran has been awarded a TDIU rating. See September 2017 rating decision. Accordingly, the Veteran's claim for TDIU is limited to that period of the appeal for which he has not yet been granted a TDIU rating (in this case, prior to August 17, 2012).

A hearing was held before the Board in May 2014. A transcript of the hearing has been associated with the Veteran's claims file. In a November 2017 letter, the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the May 2014 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different VLJ. 38 U.S.C. § 7107(c) (2012), 38 C.F.R. § 20.707 (2017). The letter instructed that if the Veteran did not respond within 30 days, the Board will assume the Veteran does not want another hearing and proceed with decision on the appellate record as is. No response was received from the Veteran. As such, the Board will proceed. 


These claims were remanded in December 2014 and February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to August 17, 2012, the Veteran's PTSD manifested itself by symptoms no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas was not shown.

2. For the period from August 17, 2012 and thereafter, the Veteran's PTSD manifested itself by symptoms productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment was not shown.

3. For the period prior to August 17, 2012, the Veteran was not precluded from obtaining or maintaining gainful employment by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1. Prior to August 17, 2012, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. 
§§ 3.102, 4.130, DC 9411 (2017).

2. For the period from August 17, 2012 to May 20, 2013, the criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

3. For the period from May 21, 2013 and thereafter, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

4. For the period prior to August 17, 2012, a TDIU rating is not warranted. 
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied its duty to notify and assist. March 2007, May 2008, November 2008, October 2011, and December 2012 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in September 2007, August 2012, May 2013, and February 2016 to evaluate the Veteran's psychiatric disability, in addition to VA examinations to evaluate the Veteran's other service-connected disabilities and the impact those disabilities would have on the Veteran's ability to work.


II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's PTSD is assigned a 50 percent rating for PTSD prior to May 21, 2013, and a 70 percent rating thereafter. The Veteran did not communicate disagreement with these ratings, but because these increases do not constitute a full grant of the benefit sought for the entire appeal period, the Board will evaluate whether a further increased rating is warranted.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411. Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. 
§ 4.126(a). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Prior to August 17, 2012

Prior to August 17, 2012, the Veteran is assigned 50 percent rating under DC 9411. To warrant the next higher rating of 70 percent, the evidence must demonstrate the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood during this time. 

The Board finds the preponderance of the evidence supports the Veteran's PTSD symptoms most closely resemble the criteria for a 50 percent rating, reflecting occupational and social impairment with reduced reliability and productivity. Deficiencies in most areas, such as work, family relations, judgment, thinking, or mood is not shown. 

A review of the evidence shows at a September 2007 VA examination for PTSD, the Veteran reported trouble with sleep, nightmares about combat, daytime flashbacks, difficulty interacting with others, and irritability. He reported he was working as a bus driver, driving employees to and from a test site. He reported he was taking classes at Heritage College in medical coding. He reported he only leaves the house to go to work or class. He was not in a romantic relationship. He reported he was previously on medication, but did not feel it was helpful. An impression was given of PTSD with a global assessment functioning (GAF) score of 45 to 50, based upon serious impairment in social functioning with others. 

At a January 2008 VA mental health visit, the Veteran reported dreams and nightmares about service, mood swings, and anger. At a February 2008 VA mental health visit, the Veteran reported nightmares, flashbacks, increased startled response, irritability, and depressed mood. He reported a history of suicidal ideation, but reported no current suicidal or homicidal ideations. He denied manic symptoms. He reported appetite and energy were normal. He was observed to be well-groomed. He was observed to have poor concentration at times. Insight was limited. Judgment was fair. An impression was given of PTSD with a GAF score of 55, indicating moderate symptoms, or moderate difficulty in school, occupational, or social functioning.  

At a January 2009 VA mental health visit, the Veteran reported running out of medication. He reported his spirits were low with nightmares 3-4 times a week. He reported no suicidal ideation. At a February 2009 VA mental health visit, the Veteran reported nightmares, loss of interest, being homeless, and having lost his job. He reported he was applying for other jobs. An impression was given of PTSD with a GAF score of 55, indicating moderate symptoms, or moderate difficulty in school, occupational, or social functioning. 

At an April 2009 VA mental health visit, the Veteran reported difficulty with sleep, memory problems, and relationship problems. He reported his nightmares have become less frequent with medication. He reported having difficulty remembering names and personally relevant historical information. He reported he had not spoken to his son in a year. He reported he does not have a relationship with his daughter. He denied suicidal or homicidal ideation. He started working full-time for Reno VA in March 2009. He reported he lived alone in an apartment. An impression was given of adjustment disorder with a GAF score of 55, indicating moderate symptoms, or moderate difficulty in school, occupational, or social functioning.  

In a July 2009 VA mental health visit, the Veteran reported nightmares twice a week, mood was good, and no outbursts since his last visit. At a December 2010 VA mental health visit, the Veteran reported being depressed, but not as frequently, with occasional nightmares.

In January 2012, the Veteran reported drinking daily to deal with nightmares and to help with sleep. He reported an abusive relationship with his girlfriend, losing friends, being withdrawn, lacking communication, disliking crowds, and a distant relationship with his parents and children. 

In a February 2012 VA mental health visit, the Veteran wanted to repair his relationship with his family. He reported spending some time with his children. He reported he has been working for VA for three years and wanted to be able to maintain work stability. He denied suicidal ideation.

At an August 2012 VA mental health visit, the Veteran reported he was doing ok, mood and sleep were stable. He reported no suicidal ideation. He reported anger management was helping. An impression was given of PTSD with a GAF score of 51, indicating moderate symptoms, or moderate difficulty in school, occupational, or social functioning.  

In August 2012, A VA examination as performed to evaluate the severity of the Veteran's PTSD. He reported good relationships with his two adult children. He reported living alone. He reported cooking, watching television, working on cars, and fishing. He reported taking college classes online. He reported being employed by the VA over three years. The Veteran reported persistent symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships. The Veteran was observed to be oriented to person, place, and thing, thought processes were logical and linear, and judgment and insight were intact. He denied suicidal or homicidal ideation. He denied auditory or visual hallucinations. The examiner opined the Veteran's PTSD symptoms produced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by medications. A GAF score of 53 was given due to mild impairment in social and industrial functioning. 

The Board gives great weight to the GAF scores and accompanying treatment notes during this time period indicating moderate symptoms, or moderate difficulty in school, occupational, or social functioning. While GAF scores are not dispositive, GAF scores are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995) 38 C.F.R. § 4.126. Moderate limitations are consistent with the Veteran maintaining full-time employment for VA for over three years prior to August 2012, and working for several years as a bus driver prior to his work at VA. The Board gives limited probative weight to the August 2012 VA examiner opining the Veteran's PTSD symptoms only produced impairment during periods of significant stress. The evidence supports the Veteran experienced symptoms on a more frequent basis.

During this time period, the evidence does not support the Veteran's PTSD symptoms resulted in deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. In addition to the Veteran maintaining full-time employment, it has not been shown that the Veteran experienced symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Although the Veteran had a history of irritability and violent behavior, the Veteran was able to maintain some relationship with family and fellow Veterans. He was able to maintain a suitable enough relationship with co-workers and supervisors to maintain employment. Although the Veteran has a history of suicidal ideation, treatment records during this period deny suicidal or homicidal ideation. During this time period, the examiners observed the Veteran's appearance and behavior to be appropriate. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran and the medical opinions during this time period most closely represent the symptoms listed in the criteria for a 50 percent rating.

Accordingly, a rating in excess of 50 percent is denied for the period prior to August 17, 2012.

For the period from August 17, 2012 to May 20, 2013

For the period from August 17, 2012 to May 20, 2013, the Veteran is assigned 50 percent rating under DC 9411. To warrant the next higher rating of 70 percent, the evidence must demonstrate the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood during this time. 

Resolving reasonable doubt in favor of the Veteran, the Board finds the evidence during this time period supports the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating, reflecting deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

At a September 2012 VA mental health visit, the Veteran reported he was staying with a friend. He reported after a domestic incident with his ex-girlfriend, he was given the choice by VA to quit or be fired. He denied suicidal ideation or homicidal ideation. He reported his mood was on edge. 

In May 2013, the Veteran completed a 16 week PTSD skills group at VA.

In May 2013, a VA examination was performed to evaluate the severity of his PTSD. The Veteran reported occasional contact with his parents, siblings, children, and grandchildren. He reported he was homeless due to an episode of domestic violence. He reported he has friends in the VA community, but does not relate well to people who are not veterans. He reported he last worked as a program support clerk for VA in August 2012. He reported the symptoms of nightmares, intrusive thoughts, hypervigilance, irritability, violent behavior, and difficulty concentrating. The examiner opined the Veteran's PTSD symptoms produced occupational and social impairment with reduced reliability and productivity, but not amounting to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. A GAF score of 55 was given due to mild impairment in social and industrial functioning.

The Board gives great probative weight to the Veteran's report that following an incident of domestic violence, and losing his job, there was a sharp increase in his irritability and depression symptoms. See February 2016 VA examination. The Veteran is competent to report the onset of his increased psychiatric symptomatology. This report of increased symptoms is consistent with unsuccessful attempts to return to work and homelessness. The Board gives limited probative weight to the May 2013 VA examination finding that the Veteran's PTSD symptoms do not produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood This opinion is inconsistent with the Veteran's reported decline in mental health, being unable to return to work, and becoming homeless. Resolving reasonable doubt in favor of the Veteran, the Board finds the evidence most closely approximates a 70 percent rating criteria during this time period. 

The preponderance of the evidence does not support total occupational and social impairment during this time period. The Veteran reported occasional contact with his parents, siblings, children, and grandchildren. He was able to participate and complete a 16 week PTSD skills group at VA and applied for jobs in the community. In addition, when looking to the 100 percent rating criteria, the record does not support a manifestation of gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain activities of daily living, disorientation to time or place, or memory loss of close relatives or own name. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, resolving reasonable doubt in favor of the Veteran, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran during this time period most closely represent the symptoms listed in the criteria for a 70 percent rating.

Accordingly, a rating of 70 percent, but no higher, is granted for the period from August 17, 2012 to May 20, 2013.

For the period from May 21, 2013 and thereafter

For the period from May 21, 2013 and thereafter, the Veteran is assigned a 70 percent rating under DC 9411. To warrant the next higher rating of 100 percent, the evidence must demonstrate the Veteran's PTSD symptoms resulted in total occupational and social impairment during this time. 

During this time period, the Board finds the preponderance of the evidence supports the Veteran's PTSD symptoms did not amount to total occupational and social impairment. 

On May 21 2013, a VA examination was performed to evaluate the severity of the Veteran's PTSD. The Veteran reported occasional contact with his parents, siblings, children, and grandchildren. He reported he was homeless due to an episode of domestic violence. He reported he has friends in the VA community, but does not relate well to people who are not veterans. He reported he last worked as a program support clerk for VA in August 2012. He reported the symptoms of nightmares, intrusive thoughts, hypervigilance, irritability, violent behavior, and difficulty concentrating. The examiner opined the Veteran's PTSD symptoms produced occupational and social impairment with reduced reliability and productivity, but not amounting to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. A GAF score of 55 was given due to mild impairment in social and industrial functioning.

In August 2015, the Veteran received 4-day VA inpatient treatment for suicidal ideation, depression, and PTSD.

In February 2016, the Veteran received another VA examination to evaluate his PTSD. The Veteran reported occasional contact with his parents and son. He reported being in a dispute with his daughter. He reported he lives in an apartment, cooks his meals, but neglects self-care unless he needs to leave the apartment. He reported he rarely leaves the house because of anger and irritability, other than occasionally shopping in the early morning hours. He reported lost interest in activities he used to enjoy. He reported few friends. He reported he most recently was employed by VA in August 2012. He reported after a domestic battery charge in August 2012, and losing his job, he had an increase in irritability and depression. He reported nightmares, intrusive memories, irritability, hypervigilance, and depression. He reported a history of suicidal and homicidal ideation, but no current ideations. The examiner opined the Veteran's PTSD symptoms produced occupational and social impairment with reduced reliability and productivity, but not amounting to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Board gives limited weight to the May 2013 and February 2016 VA examination opinion finding the Veteran's PTSD symptoms produced occupational and social impairment with reduced reliability and productivity, but not amounting to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. VA has already awarded the Veteran a 70 percent rating, consistent with deficiencies in most areas, for this time period.

The preponderance of the evidence does not support total occupational and social impairment during this time period. The Veteran has shown ability to maintain some relationships with family and fellow Veterans. Although he reported rarely leaving the house, he is able to take trips to the store. He reported being able to prepare meals for himself. While the Veteran received in-patient treatment in August 2015 for suicidal ideation, May 2013 and February 2016 VA examinations denied suicidal ideation. In addition, when looking to the 100 percent rating criteria, the record does not support a manifestation of gross impairment in thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain activities of daily living, disorientation to time or place, or memory loss of close relatives or own name. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran during this time period most closely represent the symptoms listed in the criteria for a 70 percent rating.

Accordingly, a rating in excess of 70 percent is denied for the period from August 17, 2012 and thereafter.

Extraschedular consideration

In a December 2014 remand, the Board requested the RO consider whether the Veteran's claim should be referred to the Director, Compensation and Pension Service (Director) for extraschedular consideration. The September 2017 supplemental statement of the case (SSOC) found referral was not appropriate.

The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. Id; see also 38 C.F.R. § 3.321(b)(1).

For the period from August 12, 2012 and thereafter, the Veteran has been awarded a TDIU rating, which renders referral for an extraschedular rating moot. See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014). For the period prior to August 12, 2012, evidence does not show marked interference with employment, as discussed in detail below, or frequent periods of hospitalization. Accordingly, the Board finds referral of an extraschedular rating unwarranted.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). As further provided by 38 C.F.R. 
§ 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As the Veteran has already been granted TDIU effective August 17, 2012. The question before the Board is whether the Veteran is entitled to TDIU prior to August 17, 2012. 

Evidence does not support the Veteran was precluded from obtaining or maintaining any gainful employment due to his service-connected disabilities prior to August 12, 2012.

The RO granted TDIU as of August 17, 2012, the date the Veteran last worked full-time. See September 2017 rating decision. This finding is supported by the Veteran's applications for individual employability, the Veteran's application for Social Security disability benefits, and reported work history in treatment records.

In his March 2015 application for unemployabilty, the Veteran alleged his service-connected disabilities affected his full-time employment as of August 2012, he alleged he last worked full-time August 20, 2012, and he alleged he became too disabled to work on August 15, 2012. See March 2015 VA Form 21-8940 Application for Unemployabilty. This is consistent with the his application for Social Security disability benefits, in which he stated his alleged onset date of disability or date he was unable to work was August 16, 2012. This is consistent with the Veteran reporting at his May 2014 hearing and February 2016 VA examination that he last worked full-time in August 2012.

Prior to August 17, 2012, evidence shows the Veteran worked full-time for VA as a housekeeper and clerk from March 2009 through August 2012. Prior to that, he worked full-time as a bus driver from January 2007 to January 2009. 

Accordingly, a TDIU rating is not warranted prior to August 17, 2012.



















ORDER

A rating in excess of 50 percent for PTSD prior to August 17, 2012 is denied.

A rating of 70 percent, but no higher, for PTSD from August 17, 2012 to May 20, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD for the period from May 21, 2013 and thereafter is denied.

Entitlement to TDIU prior to August 17, 2012 is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


